Citation Nr: 1118746	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-46 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder.




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma - which increased the rating for the Veteran's service-connected right shoulder disability (a muscle strain) from 0 to 10 percent retroactively effective from February 6, 2009, the date of receipt of this claim.  However, the RO denied his remaining claims for service connection for a sleep condition and a left shoulder condition.

The Veteran's June 2008 notice of disagreement (NOD), in response, only concerned the denial of his claim for a sleep disorder.  So this is the only claim the RO addressed in the November 2009 statement of the case (SOC).  When submitting his substantive appeal (VA Form 9) later in November 2009 to complete the steps necessary to perfect his appeal of this claim to the Board, the Veteran also submitted additional evidence in support of this claim and did not waive his right to have the RO initially consider it, such as in a supplemental SOC (SSOC).  38 C.F.R. §§ 19.31, 19.37 (2010).  Ordinarily, this would require remanding the claim to have the RO or Appeals Management Center (AMC), as the Agency of Original Jurisdiction (AOJ), consider this additional evidence in the first instance.  Since, however, the Board is granting the claim, in full, it may immediately consider this additional evidence and proceed with deciding this claim as there is no resulting prejudice to the Veteran.  38 C.F.R. §§ 20.800, 20.1304(c).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  Because especially of the chronic pain associated with his service-connected right shoulder disability, the Veteran has had difficulty sleeping to the point of insomnia since sustaining the injury to this shoulder during his military service.

2.  He also has sleep apnea, confirmed by a sleep study, and uses a continuous positive airway pressure (CPAP) machine to treat this sleep disorder, but he is not alleging this disorder is attributable to his military service, rather, readily acknowledges that it is instead the result of other unrelated factors.


CONCLUSION OF LAW

The Veteran's sleep impairment, to the extent he has insomnia, is proximately due to, the result of, or aggravated by the persistent pain associated with his 
service-connected right shoulder disability, so a secondary disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for service connection for a sleep disorder - in full, there is no need to discuss whether there has been compliance with these notice-and-duty-to-assist provisions of the VCAA.  

This is because even were the Board to assume, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being granted, regardless.

II.  Entitlement to Service Connection for a Sleep Disorder

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Supporting medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

Medical evidence is not always required because, in certain instances, depending on the circumstances of the particular case - such as the type of condition specifically claimed, this necessary medical diagnosis and etiology instead may be established by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  The Veteran's private treatment records include records from a private physician, A.F., M.D., indicating that insomnia is among the Veteran's active and ongoing problems.  Insomnia is the inability to sleep, abnormal wakefulness.  See Dorland's Illustrated Medical Dictionary 957 (31st ed. 2007).  So even absent this physician's diagnosis, the Veteran, even as a layman, is competent to proclaim that he experiences insomnia, especially since this condition, by its very nature, is capable of his lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So resolution of this claim ultimately turns instead on whether the Veteran's insomnia is attributable to his military service - either directly or secondarily by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The essential basis of the Veteran claim is that he has experienced chronic, so persistent, right shoulder pain since injuring (straining) this shoulder during his military service, indeed so much so that he often has been unable to sleep at night and, thus, has what may be considered a consequent sleep disorder.  He claims that, over time, his right shoulder pain has gotten so bad that he now requires prescription sleep aids.  See his February 2009 statement.  He further claims that, since service, he initially just learned to live with this ongoing problem, treating it with over-the-counter medication until 2006.  But he says that year it got so bad that he saw a doctor about it and eventually received a diagnosis of sleep apnea.  He resultantly started using a CPAP machine in 2007.  And although the CPAP machine has rather successfully addressed and alleviated his sleep apnea, he has continued to experience a severe disruption in his sleep because of the extent of his lingering right shoulder pain from the injury in service, for which service connection since has been granted.  [Note:  the RO's May 2009 decision at issue, as already alluded to, increased the rating for this right shoulder disability from 0 to 10 percent - retroactively effective as of the date of receipt of his claim on February 9, 2009, so itself an acknowledgment that this disability has gotten worse.]  One other important point worth mentioning is that he is not requesting service connection for his sleep apnea; rather, he is claiming entitlement to service connection for his sleep impairment (i.e., insomnia), to the extent it is attributable to his service-connected right shoulder disability.  See his June 2009 NOD and November 2009 VA Form 9.

The records concerning the Veteran's service, and the additional evaluation and treatment records since service, provide the necessary support for his claim.  The report of his May 1972 military separation examination indicates he mentioned that his right shoulder hurt when he slept on it, so this was a documented problem even then.  His service treatment records (STRs) also show that, in June 1972, he received treatment in relation to his complaints of right shoulder pain, and the examiner noted the Veteran reported having pain at night when in bed.  These records are competent and credible evidence indicating his right shoulder disability caused him sleeping problems even when in service, and he has continued to experience these same problems during the many years since.

The Veteran's post-service treatment records shows that, in April 1996, he complained of sleeping difficulties, acknowledging, however, that he was not then currently taking any medication for this.  However, a June 2002 record indicates he had begun taking Lortab at night for pain in his right shoulder, and that this pain was keeping him awake at night.  A November 2007 sleep study report from a private doctor, E.S., D.O., provides a diagnosis of moderate obstructive sleep apnea with significant associated oxygen desaturation and arousal.

The Veteran also has submitted treatment records from his private physician, Dr. A.F., in further support of his claim.  A March 2009 treatment record indicates the Veteran sought treatment for symptoms including abdominal pain and fever; but this doctor also indicated that, while the Veteran was using his CPAP (for his sleep apnea), he was still having a sleeping problem because when he rolled onto his sides, his shoulders hurt and this caused him to wake up.  A June 2009 treatment record indicates the Veteran complained of shoulder pain that was exacerbated by lying on his side, again also noting that it woke him up.  He reported having had this pain for 38 years - so since approximately 1971, which was during his military service (keeping in mind that he served from 1968 to 1972).

In March 2009, VA provided the Veteran a Compensation and Pension Examination (C&P Exam), performed by an outside contractor, a family practice physician.  This examiner evaluated the Veteran's service-connected right shoulder disability, but did not also address his claimed sleep disorder - including especially in terms of whether it is attributable to any extent to the chronic pain associated with this service-connected disability.  Still, this report indicates the Veteran's right shoulder disability had worsened.  And, as mentioned, because of this, the RO subsequently increased the rating for this right shoulder disability from 0 to 10 percent in the May 2009 decision from which this appeal ensued.  So while that VA examination report does not specifically address the etiology of the Veteran's sleep disorder, it does nonetheless support his assertions that his right shoulder disability, in particular his associated pain, has progressively increased over time so as to, in turn, become more and more problematic.

As other evidence supporting the claim, in November 2009 Dr. A.F. submitted a statement indicating the Veteran has osteoartrosis of the right shoulder that causes him not to be able to sleep.  For this, added Dr. A.F., he has prescribed Ambien, Lexapro, and Neurontin.

All of the medical and other evidence mentioned, especially when considered collectively, supports the notion that the Veteran has experienced difficulty sleeping since injuring his right shoulder in service, often to the point of insomnia because of the extent of the residual pain in this shoulder from that injury.  Thus, since it has been established that his insomnia is proximately due to, the result of, or at the very least aggravated by the chronic pain from this service-connected disability, his insomnia must be service connected on this secondary basis, particularly if all reasonable doubt concerning this is resolved in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for a sleep disorder (insomnia, but not sleep apnea) is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


